DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2020 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-4, 6 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berger et al. (US Pub. No.: 2013/0122246 A1) (hereinafter Berger).
Regarding claim 1, Berger anticipates a process for welding of two separate polymer vehicle panels to form an integral part for a vehicle, comprising:
providing a first polymer panel (20) including a first weld line area;
providing a second polymer (22) panel including a corresponding second weld line area, said second weld line area for abutting in a weldable relationship to the first weld line area wherein said first and second weld line areas have a first weldable portion (26) and second portion (30) at which welding is substantially hindered during welding attachment of the first and second polymer panels (Fig. 1, Fig. 4; ¶0015-0018);
applying a curable adhesive (24 or 24’) at said second portion (30), wherein the curable adhesive is not heat curable (¶0022), and placing said first and second polymer panels in welding position (Fig. 4); and
welding said first and second polymer panels at said first weldable portion such that said first and second polymer panels are held together during curing of said adhesive (¶0021).
Regarding claim 2, Berger anticipates the process for welding of two separate polymer vehicle panels to form an integral part for a vehicle, wherein there are a plurality of first weldable portions and second portions (¶0003, ¶0011, ¶0017). 
Regarding claim 3, Berger anticipates said adhesive is a urethane adhesive (¶0022). 
Regarding claim 4, Berger anticipates the adhesive is water cured (¶0022).
Regarding claim 6, Berger anticipates wherein the second portion (30) is at an area of changed geometry (Fig. 4; ¶0023).

providing a first polymer panel (20) including a first weld line area;
providing a second polymer panel (22) including a corresponding second weld line area, said second weld line area for abutting in a weldable relationship to the first weld line area wherein said first and second weld line areas have a first weldable portion (26) and second portion (30) at which welding is substantially hindered during welding attachment of the first and second polymer panels (Fig. 1, Fig. 4; ¶0015-0018);
applying a heat resistive adhesive (24, 24’) at said second portion and placing said first and second polymer panels in welding position, wherein the second portion is at an area of abrupt surface change geometry (¶0022; Fig. 4); and
welding said first and second polymer panels at said first weldable portion such that said first and second polymer panels are held together during curing of said adhesive (¶0021).
Regarding claim 18 and 19, Berger anticipates wherein the adhesive is moisture curable adhesive, wherein the adhesive is a urethane adhesive (¶0022). 
Regarding claim 20, Berger anticipates a process for welding of two separate polymer vehicle panels to form an integral part for a vehicle, comprising:
providing a first polymer panel (20) including a first weld line area;
providing a second polymer panel (22) including a corresponding second weld line area, said second weld line area for abutting in a weldable relationship to the first weld line area wherein said first and second weld line areas have a first weldable portion (26) and second 
applying a curable adhesive (24, 24’) at said first weldable portion or second portion, wherein the curable adhesive is not heat curable, and placing said first and second polymer panels in welding position; and,
welding said first and second polymer panels at said first weldable portion or second portion such that said first and second polymer panels are held together during curing of said adhesive (¶0021).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger as applied to claims 1-4, 6 and 17-20 above, and further in view of Urayama (US Pub. No.: 2014/0356053 A1) (hereinafter Urayama).
Regarding claim 7 the limitations of claim 1 are taught by Berger as cited above. Berger is silent about use of flame treating and applying primer prior to applying adhesive. 
Urayama also discloses a process of welding two separate vehicle panels to form integral part for a vehicle. The method comprises flame treating and applying primer on the connecting members prior to applying adhesive (H0068). The benefit of doing so would have been assure the adhesive is properly secured between the components.
Give the wealth of knowledge it would have been obvious to flame treat the second portion prior to applying adhesive as taught by Urayama within the method of welding two separate polymer vehicle panels as taught by Berger. The benefit of doing so would have been to assure the adhesive is properly secured between the components.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger as applied to claims 1-4, 6 and 17-20 above, and further in view of Lewno (US Pub. NO.: 2008/0196816 A1) (hereinafter Lewno).

Lewno also discloses a process for welding vehicle panels together. The method discloses applying urethane adhesive and welding the panels together (Fig. 7-8; ¶0056). Lewno discloses applying primer layer (90) on second portion prior to applying adhesive for enhancing adhesiveness of the panel material (¶0055; Fig. 6). 
It would have been obvious to a person of ordinary skill in the art at the time of invention to utilize the primer as taught by Lewno within the process for welding two separate polymer vehicle panels as taught by Berger. The benefit of doing so would have been to enhance the adhesiveness of the panel material. 

Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger as applied to claims 1-4, 6 and 17-20 above, and further in view of Grgae et al. (US Pub. No.: 2008/0152919 A1) (hereinafter Grgae).
Regarding claims 10 and 12, the limitations of claim 1 are taught by Berger as cited above. Berger is silent about welding fixture and resistive implant welding process. 
Grgae also discloses a process for welding two separate vehicle panels to form an integral part of a vehicle (Title, Abstract). Grgae further discloses welding component panels using resistive implant welding machine (12) (Fig. 1; H0012). The benefit of using resistive implant welding process would have been to obtain weld line which has a strength equal to or 
It would have been obvious to a person of ordinary skill in the art at the time of invention to use resistive implant welding process as taught by Grgae within the process for welding two separate vehicle panels to form integral part for a vehicle as taught by Lewno. The benefit of doing so would have been to obtain a strength equal to or greater than 800 psi.

Claim 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger et al. (US Pub. No.: 2013/0122246 A1) (hereinafter Berger).
Regarding claim 9, Berger further discloses the resulting joints can be pained for aesthetic (¶0013). Thus, the panels can be painted. Painting the panels before applying adhesive would allow the panels to be marked outlined prior to application of adhesive on the marked or outlined area. The benefit of doing so would have been to allow the adhesive to be applied at a specific area on the first panel. 
Regarding claim 11, Berger discloses the panels for a rear tailgate (corresponding to rear liftgate) (¶0013). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660.  The examiner can normally be reached on M-F: 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VISHAL I PATEL/Primary Examiner, Art Unit 1746